           Case 1:20-cv-00452-CLM Document 7 Filed 04/24/20 Page 1 of 2                FILED
                                                                              2020 Apr-24 AM 07:11
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHEASTERN DIVISION


THOMAS JOHNSON,                            )
                                           )
     Plaintiff(s),                         )
                                           )
v.                                         )   CIVIL ACTION NO.:
                                           )   1:20-cv-00452-CLM
CIRCLE K STORES, INC., et al.              )
                                           )
                                           )
     Defendant(s).                         )

__________________________________________________________________

                     NOTICE OF APPEARANCE
__________________________________________________________________

        COMES NOW Virginia F. Gambacurta of the law firm Carr Allison and

hereby appears as additional counsel for Defendant Circle K Stores, Inc. in the

above-styled action. The undersigned respectfully requests that she be served with

all process, pleadings, and orders in this case.




                                 /s/ Virginia F. Gambacurta
                                 GLENN E. IRELAND (ASB-458-e51g)
                                 VIRGINIA F. GAMBACURTA (ASB-2046-i71f)
                                 Attorneys for Defendant, Circle K Stores, Inc.
        Case 1:20-cv-00452-CLM Document 7 Filed 04/24/20 Page 2 of 2




OF COUNSEL:

CARR ALLISON
100 Vestavia Parkway
Birmingham, Alabama 35216
Telephone: (205) 822-2006
Facsimile: (205) 822-2057
Email: cireland@carrallison.com
        vgambacurta@carrallison.com




                         CERTIFICATE OF SERVICE

      I hereby certify that on the 24th day of April, 2020, I have served a copy of
the above and foregoing on counsel for all parties by:

           Facsimile transmission;
           Hand Delivery;
           Placing a copy of same in the United States Mail, properly
           addressed and first-class postage prepaid to; and/or
        XX Using the Alafile or CM/ECF system which will send
           notifications of such to the following:


Elizabeth Clark Bone, Esq.
950 22nd Street North, Suite 709
Birmingham, AL 35203
ecbone@outlook.com


                               /s/ Virginia F. Gambacurta
                               OF COUNSEL
